DETAILED CORRESPONDENCE
This action is in response to communications filed 4/27/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended claims 8, 12, 28, 32, 34, and 38.
Claims 8-14 and 28-40 are presented for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10, 12-14, 28-30, 32-36, and 38-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. Pre-Grant Publication 2012/0277991 (hereinafter Wagner) in view of Morgan Pre-Grant Publication 2010/0200657 (hereinafter Morgan) and further in view of Goulert US Patent 9,595,062 (hereinafter Goulert).
In reference to claim 8, Wagner teaches a mobile device comprising: a processor showing a user interface that includes a map control on a display of the mobile device (paragraphs 0022; 0024; 0027-0031; 0034; 0035; 0037-0041; and Fig. 2; -- See description below); in response to receiving a selection of the map control, the processor: requesting a map of the selected retail store from a map server over a network, wherein the map includes markers at locations of products associated with offers currently selected by the user, the markers comprising a plurality of markers for one offer where each of the See description below); and producing a second user interface showing at least part of the map received from the map server (paragraphs 0022; 0024; 0027-0031; 0034; 0035; 0037-0041; and Fig. 2; -- These paragraphs begin by describing adding items to a shopping list by selecting coupons, event specials, recipe items, burst type, or a specific item directly.  The selected items and offers will then be displayed on a map of a store layout, including unique markers indicating the location of the selected items and offers.  This specifically includes “a plurality of markers for one offer currently selected by the user where each of the plurality of markets is for a different product” such as when the user selects a recipe, special event, coupons, or even burst type.).  
Wagner teaches requesting a map, from a server over a network, and wherein the map includes markers representing locations of products within a store (see discussion and citations above, but see at least Fig. 2). Wagner does not specifically teach wherein each marker represents a product indicated to be at the location based on updates provided by a point of sale application that indicates when products are sold.  Morgan teaches a data map with markers wherein each marker represents a product indicated to be at the location based on updates provided by a point of sale application that indicates when products are sold; may include identifying information thereon designating a retail location and specific department or location within the retail location where the product display should be placed. In such instances, this additional information may be linked with the data map in the database for tracking purposes”; 0027 – “that the data map include a graphical image showing the general configuration of the product display unit and the product holding locations on the product display unit”; 0032 – “product map update code that identifies the product data map associated with the unique item identification data and updates the product data map to reflect the sale, thus indicating that the sold item is no longer loaded onto the product display unit” so that “an accurate and up-to-date product map for each product display unit can be maintained”; 0043; and Fig. 2 – depicts markers which represent products that are currently located on a particular display at a specified location within the store, and wherein this product marker information (i.e. “parent”/”child”) is stored as part of the data map (i.e. “product map”) on the database).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included updating the product location markers on a map based on when products are sold at a point of sale, as disclosed in prior art Morgan, with the overall map control system and product location markers, disclosed in prior art Wagner, so that the map can not only provide markers indicating where a product is supposed to be within the store, but also provide whether the product is actually there (or sold out).  One would be motivated to do this because up-to-date inventory information of the products would be of considerable use to the consumers who use the product and offers location map application, and the more useful the map application is the more likely the consumers will continue to use the map application and patronize the business. (See “Additional Note” below for more explanation pertaining to these limitations and prior art.)
Wagner teaches selecting a retail store stored at a store information server… [determining] current location of the mobile device [and] at least one retail store… and selecting a preferred retail store previously set for a user of the mobile device…(paragraphs 0021 – “The account creation procedure can include fields for the consumer to provide personal information, for example… store location preference”; 0023 – “The location selection screen can provide the customer with data entry and/or pull-down menu fields or map displays through which the customer can view available store locations and select a particular location 42 for the current shopping trip. Once the user selects a particular store location, the customer is brought to the location welcome screen for that store location”; 0007, 0040 – describes using GPS to identify location of user, retail store, store aisles, product locations within store, etc.).  Wagner does not specifically teach selecting a retail store stored at a store the shopping assistance module 112 uses the current location of the mobile computing device 10 to determine the store location. For instance, if a retailer operates three different stores in the vicinity of the mobile computing device 10, the shopping assistance module 112 can select the nearest store as the store location”, “the shopping assistance module 112 can display the N nearest store locations, where N is an integer greater than or equal to one”, “the shopping assistance module 112 can learn the user's preferred store location or can store the user's preferred store location”; column 10, line 57 to column 11, line 5 – “The store locator module 310 receives a location from the mobile computing device 10 and determines one or more store locations corresponding to the received location… the store locator module 310 queries the store location database 320 with the received location and receives one or more store locations that correspond to the received location… the store location database 320 may return any store locations that are within a predetermined distance, e.g., 10 miles, from the received location” and “When more than one store location is received, the store locator module 310 may automatically select the store location nearest to the received location” or “may provide the store locations to the mobile computing device 10, thereby allowing the mobile computing device 10 or the user to select the store location”; column 9, line 66 to column 10, line 9 – “the store location database 320 can store the store locations of one or more stores operated or associated with a retailer. The store location database 320 may be queried using a specific location, e.g., GPS coordinates, or a general location, e.g., postal zip code or city/state, and can return one or more stores that are proximate to the specific or general location”; column 13, lines 14-30 – “the route determination module 316 determines a store location… the mobile computing device 10 provides the store location… the mobile computing device 10 provides its current location or a city/state selection”,  “the route determination module 316 can request a store location from the store locator module 310 or can obtain the store location from the store location database 320… the route determination module 316 can obtain a map corresponding to the store location [and] …can obtain the map from the store location database 320”). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included to have included selecting a retail store that is within a threshold distance and closest to the user’s mobile device or, in the alternative, selecting a previously set preferred retail store, because this would allow the user to pull up the retail store map of the store that is closest to the user within a reasonable distance (which would likely be the most ideal to the user), but if there is not one around the user can still pull up the retail store map of their preferential choice, which would provide some additional convenience of use to the user.  It should also be noted that prior art Goulert does not specifically state that the selection of the preferred retail store from the previously set retail stores is performed explicitly “when no retail stores…. Are within the threshold distance of the current location of the mobile device.”  However, Goulert does indicate that it can select the closest store to the current location of the mobile device that is within a threshold distance or that the user may select a previously set preferred store.  One of ordinary skill in the art (and likely any average user) would have found it obvious to simply select one of the set preferred stores in the event that a retail store is not found or available within the specified distance.
Additional Note:  As cited above, prior art Wagner discloses requesting a map…. From a server over a network, wherein the map includes markers at locations of products.  The map is what includes 
In reference to claim 9, Wagner, Morgan, and Goulert teach the mobile device of claim 8.  Wagner teaches wherein the markers further comprise markers for a plurality of offers (paragraphs 0027-0031; 0034; 0035; 0037-0041; and Fig. 2).
In reference to claim 10, Wagner, Morgan, and Goulert teach the mobile device of claim 9. Wagner teaches wherein the second user interface comprises a selectable control for selecting a different retail store such that in response to a selection of a different retail store, the processor requests a map of the different retail store from the server over the network, wherein the map of the different retail store shows locations of products associated with the offers currently selected by the user, the markers comprising a plurality of markers for the one offer where each of the plurality of markers is for a different product (paragraphs 0022-0024; 0031; 0034-0036; 0039; and Fig. 2).
In reference to claim 12, Wagner, Morgan, and Goulert teach the mobile device of claim 8.  Wagner teaches wherein selecting the retail store comprises selecting the retail store that the mobile device is currently positioned within (paragraphs 0007; 0022-0024; 0035; 0036; 0040).
In reference to claim 13, Wagner, Morgan, and Goulert teach the mobile device of claim 12.  Wagner teaches wherein requesting a map from a server over a network further comprises requesting a list of products associated with each offer currently selected by the user from a first server and providing the list of products with the request for the map (paragraphs 0022; 0024; 0027-0031; 0034; 0035; 0037-0041; and Fig. 2).
In reference to claim 14. Wagner, Morgan, and Goulert teach the mobile device of claim 8. Wagner teaches wherein the second user interface further comprises a count of the number of markers displayed on the map (paragraphs 0006; 0039; Fig. 2; Wagner discloses a few ways in which the items are numbered, one of them is to number the items in the order in which they are to be placed in the cart, which essentially makes this a count
In reference to claim 28, Wagner teaches a method comprising: displaying a user interface that includes a selectable map control (paragraphs 0022; 0024; 0027-0031; 0034; 0035; 0037-0041; and Fig. 2; -- See description below); in response to receiving a selection of the map control, the processor: requesting a map of the selected retail store from a map server, wherein the map includes markers at locations of products associated with offers currently selected by the user, the markers comprising a plurality of markers for one offer where each of the plurality of markers is for a different product… (paragraphs 0022; 0024; 0027-0031; 0034; 0035; 0037-0041; and Fig. 2; -- See description below); and displaying a second user interface showing at least part of the map received from the map server (paragraphs 0022; 0024; 0027-0031; 0034; 0035; 0037-0041; and Fig. 2; -- These paragraphs begin by describing adding items to a shopping list by selecting coupons, event specials, recipe items, burst type, or a specific item directly.  The selected items and offers will then be displayed on a map of a store layout, including unique markers indicating the location of the selected items and offers.  This specifically includes “a plurality of markers for one offer currently selected by the user where each of the plurality of markets is for a different product” such as when the user selects a recipe, special event, coupons, or even burst type.).  
Wagner teaches requesting a map, from a server over a network, and wherein the map includes markers representing locations of products within a store (see discussion and citations above, but see at least Fig. 2). Wagner does not specifically teach wherein each marker represents a product indicated to be at the location based on updates provided by a point of sale application that indicates when products are sold.  Morgan teaches a data map with markers wherein each marker represents a product indicated to be at the location based on updates provided by a point of sale application that indicates when products are sold; may include identifying information thereon designating a retail location and specific department or location within the retail location where the product display should be placed. In such instances, this additional information may be linked with the data map in the database for tracking purposes”; 0027 – “that the data map include a graphical image showing the general configuration of the product display unit and the product holding locations on the product display unit”; 0032 – “product map update code that identifies the product data map associated with the unique item identification data and updates the product data map to reflect the sale, thus indicating that the sold item is no longer loaded onto the product display unit” so that “an accurate and up-to-date product map for each product display unit can be maintained”; 0043; and Fig. 2 – depicts markers which represent products that are currently located on a particular display at a specified location within the store, and wherein this product marker information (i.e. “parent”/”child”) is stored as part of the data map (i.e. “product map”) on the database).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included updating the product location markers on a map based on when products are sold at a point of sale, as disclosed in prior art Morgan, with the overall map control system and product location markers, disclosed in prior art Wagner, so that the map can not only provide markers indicating where a product is supposed to be within the store, but also provide whether the product is actually there (or sold out).  One would be motivated to do this because up-to-date inventory information of the products would be of considerable use to the consumers who use the product and offers location map application, and the more useful the map application is the more likely the consumers will continue to use the map application and patronize the business. (See “Additional Note” below for more explanation pertaining to these limitations and prior art.)
Wagner teaches selecting a retail store stored at a store information server… [determining] current location of the mobile device [and] at least one retail store… and selecting a preferred retail store previously set for a user of the mobile device…(paragraphs 0021 – “The account creation procedure can include fields for the consumer to provide personal information, for example… store location preference”; 0023 – “The location selection screen can provide the customer with data entry and/or pull-down menu fields or map displays through which the customer can view available store locations and select a particular location 42 for the current shopping trip. Once the user selects a particular store location, the customer is brought to the location welcome screen for that store location”; 0007, 0040 – describes using GPS to identify location of user, retail store, store aisles, product locations within store, etc.).  Wagner does not specifically teach selecting a retail store stored at a store information server that is closest to the current location of the mobile device when at least one retail store is within a threshold distance of the current location of the mobile device and selecting a preferred retail store previously set for a user of the mobile device when no retail stores stored at the store information server are within the threshold distance of the current location of the mobile device. Goulert teaches selecting a retail store stored at a store information server that is closest to the current location of the mobile device when at least one retail store is within a threshold distance of the current location of the mobile device and selecting a preferred retail store previously set for a user of the mobile device when no retail stores stored at the store information server are within the threshold distance of the current location of the mobile device (column 6, lines 28-59 – “the shopping assistance module 112 uses the current location of the mobile computing device 10 to determine the store location. For instance, if a retailer operates three different stores in the vicinity of the mobile computing device 10, the shopping assistance module 112 can select the nearest store as the store location”, “the shopping assistance module 112 can display the N nearest store locations, where N is an integer greater than or equal to one”, “the shopping assistance module 112 can learn the user's preferred store location or can store the user's preferred store location”; column 10, line 57 to column 11, line 5 – “The store locator module 310 receives a location from the mobile computing device 10 and determines one or more store locations corresponding to the received location… the store locator module 310 queries the store location database 320 with the received location and receives one or more store locations that correspond to the received location… the store location database 320 may return any store locations that are within a predetermined distance, e.g., 10 miles, from the received location” and “When more than one store location is received, the store locator module 310 may automatically select the store location nearest to the received location” or “may provide the store locations to the mobile computing device 10, thereby allowing the mobile computing device 10 or the user to select the store location”; column 9, line 66 to column 10, line 9 – “the store location database 320 can store the store locations of one or more stores operated or associated with a retailer. The store location database 320 may be queried using a specific location, e.g., GPS coordinates, or a general location, e.g., postal zip code or city/state, and can return one or more stores that are proximate to the specific or general location”; column 13, lines 14-30 – “the route determination module 316 determines a store location… the mobile computing device 10 provides the store location… the mobile computing device 10 provides its current location or a city/state selection”,  “the route determination module 316 can request a store location from the store locator module 310 or can obtain the store location from the store location database 320… the route determination module 316 can obtain a map corresponding to the store location [and] …can obtain the map from the store location database 320”). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included to have included selecting a retail store that is within a threshold distance and closest to the user’s mobile device or, in the alternative, selecting a previously set preferred retail store, because this would allow the user to pull up the retail store map of the store that is closest to the user within a reasonable distance (which would likely be the most ideal to the user), but if there is not one around the user can still pull up the retail store map of their preferential choice, which would provide some additional convenience of use to the user.  It should also be noted that prior art Goulert does not specifically state that the selection of the preferred retail store from the previously set retail stores is performed explicitly “when no retail stores…. Are within the threshold distance of the current location of the mobile device.”  However, Goulert does indicate that it can select 
Additional Note:  As cited above, prior art Wagner discloses requesting a map…. From a server over a network, wherein the map includes markers at locations of products.  The map is what includes the markers, and the mobile device obtains this information from the server after it makes a request.  The cited portions of prior art Morgan discloses that “[w]hen items of product from a mapped product display unit are sold at retail, the point-of-sale system identifies the product… and a record of the date, time and location of the sale is subsequently communicated to the computer system,” that “[t]he computer system 70 includes product map update code that identifies the product data map associated with the unique item identification data and updates the product data map to reflect the sale,” and “[i]n this manner, an accurate and up-to-date product map for each product display unit can be maintained.” (See Morgan, paragraph 0032, including the quoted language).  Essentially, Morgan is stating that the point of sale obtains this data, and communicates this updated data to the server computer system.   Then when the mobile device from Wagner, in response to receiving a selection of the map control, requests a map, from a server over a network, of a retail store which includes markers at locations of products…, the mobile device is receiving and using the data it is receiving from the server to provide/display the map on the mobile device, which includes displaying identified markers based on the data received from the server.  This means that the mobile device will display the identified markers on the map “after and in response to the requesting of the map,” and it does it based on whatever is the most current, or up-do-date, data that the server system happens to have.  In the meantime, the server system, as Morgan describes, is in communication with the point of sale device, and is receiving updated information on that data, based on things like product sales and such.  Thus, the server may be getting 
In reference to claim 29, Wagner, Morgan, and Goulert teach the method of claim 28. Wagner teaches wherein the markers further comprise markers for a plurality of offers (paragraphs 0027-0031; 0034; 0035; 0037-0041; and Fig. 2).
In reference to claim 30, Wagner, Morgan, and Goulert teach the method of claim 29. Wagner teaches wherein the second user interface comprises a selectable control for selecting a different retail store such that in response to a selection of a different retail store, the processor requests a map of the different retail store from the server over the network, wherein the map of the different retail store shows locations of products associated with the offers currently selected by the user, the markers comprising a plurality of markers for the one offer where each of the plurality of markers is for a different product (paragraphs 0022-0024; 0031; 0034-0036; 0039; and Fig. 2).
In reference to claim 32, Wagner, Morgan, and Goulert teach the method of claim 28. Wagner teaches wherein selecting the retail store comprises selecting the retail store that the mobile device is currently positioned within (paragraphs 0007; 0022-0024; 0035; 0036; 0040).
In reference to claim 33, Wagner, Morgan, and Goulert teach the method of claim 32. Wagner teaches wherein requesting a map from a server over a network further comprises requesting a list of products associated with each offer currently selected by the user from a first server and providing the list of products with the request for the map (paragraphs 0022; 0024; 0027-0031; 0034; 0035; 0037-0041; and Fig. 2).
In reference to claim 34, Wagner and Morgan teach a computer-implemented method comprising: showing a user interface that includes a map control on a display (paragraphs 0022; 0024; 0027-0031; 0034; 0035; 0037-0041; and Fig. 2; -- See description below); in response to receiving a selection of the map control, the processor: requesting a map of the selected retail store from a map server, wherein the map includes markers at locations of products associated with offers currently selected by the user, the markers comprising a plurality of markers for one offer where each of the plurality of markers is for a different product… (paragraphs 0022; 0024; 0027-0031; 0034; 0035; 0037-0041; and Fig. 2; -- See description below); and producing a second user interface showing at least part of the map received from the map server (paragraphs 0022; 0024; 0027-0031; 0034; 0035; 0037-0041; and Fig. 2; -- These paragraphs begin by describing adding items to a shopping list by selecting coupons, event specials, recipe items, burst type, or a specific item directly.  The selected items and offers will then be displayed on a map of a store layout, including unique markers indicating the location of the selected items and offers.  This specifically includes “a plurality of markers for one offer currently selected by the user where each of the plurality of markets is for a different product” such as when the user selects a recipe, special event, coupons, or even burst type.).  
Wagner teaches requesting a map, from a server over a network, and wherein the map includes markers representing locations of products within a store (see discussion and citations above, but see at least Fig. 2). Wagner does not specifically teach wherein each marker represents a product indicated to be at the location based on updates provided by a point of sale application that indicates when products are sold.  Morgan teaches a data map with markers wherein each marker represents a product indicated to be at the location based on updates provided by a point of sale application that indicates when products are sold; may include identifying information thereon designating a retail location and specific department or location within the retail location where the product display should be placed. In such instances, this additional information may be linked with the data map in the database for tracking purposes”; 0027 – “that the data map include a graphical image showing the general configuration of the product display unit and the product holding locations on the product display unit”; 0032 – “product map update code that identifies the product data map associated with the unique item identification data and updates the product data map to reflect the sale, thus indicating that the sold item is no longer loaded onto the product display unit” so that “an accurate and up-to-date product map for each product display unit can be maintained”; 0043; and Fig. 2 – depicts markers which represent products that are currently located on a particular display at a specified location within the store, and wherein this product marker information (i.e. “parent”/”child”) is stored as part of the data map (i.e. “product map”) on the database).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included updating the product location markers on a map based on when products are sold at a point of sale, as disclosed in prior art Morgan, with the overall map control system and product location markers, disclosed in prior art Wagner, so that the map can not only provide markers indicating where a product is supposed to be within the store, but also provide whether the product is actually there (or sold out).  One would be motivated to do this because up-to-date inventory information of the products would be of considerable use to the consumers who use the product and offers location map application, and the more useful the map application is the more likely the consumers will continue to use the map application and patronize the business. (See “Additional Note” below for more explanation pertaining to these limitations and prior art.)
Wagner teaches selecting a retail store stored at a store information server… [determining] current location of the mobile device [and] at least one retail store… and selecting a preferred retail store previously set for a user of the mobile device…(paragraphs 0021 – “The account creation procedure can include fields for the consumer to provide personal information, for example… store location preference”; 0023 – “The location selection screen can provide the customer with data entry and/or pull-down menu fields or map displays through which the customer can view available store locations and select a particular location 42 for the current shopping trip. Once the user selects a particular store location, the customer is brought to the location welcome screen for that store location”; 0007, 0040 – describes using GPS to identify location of user, retail store, store aisles, product locations within store, etc.).  Wagner does not specifically teach selecting a retail store stored at a store information server that is closest to the current location of the mobile device when at least one retail store is within a threshold distance of the current location of the mobile device and selecting a preferred retail store previously set for a user of the mobile device when no retail stores stored at the store information server are within the threshold distance of the current location of the mobile device. Goulert teaches selecting a retail store stored at a store information server that is closest to the current location of the mobile device when at least one retail store is within a threshold distance of the current location of the mobile device and selecting a preferred retail store previously set for a user of the mobile device when no retail stores stored at the store information server are within the threshold distance of the current location of the mobile device (column 6, lines 28-59 – “the shopping assistance module 112 uses the current location of the mobile computing device 10 to determine the store location. For instance, if a retailer operates three different stores in the vicinity of the mobile computing device 10, the shopping assistance module 112 can select the nearest store as the store location”, “the shopping assistance module 112 can display the N nearest store locations, where N is an integer greater than or equal to one”, “the shopping assistance module 112 can learn the user's preferred store location or can store the user's preferred store location”; column 10, line 57 to column 11, line 5 – “The store locator module 310 receives a location from the mobile computing device 10 and determines one or more store locations corresponding to the received location… the store locator module 310 queries the store location database 320 with the received location and receives one or more store locations that correspond to the received location… the store location database 320 may return any store locations that are within a predetermined distance, e.g., 10 miles, from the received location” and “When more than one store location is received, the store locator module 310 may automatically select the store location nearest to the received location” or “may provide the store locations to the mobile computing device 10, thereby allowing the mobile computing device 10 or the user to select the store location”; column 9, line 66 to column 10, line 9 – “the store location database 320 can store the store locations of one or more stores operated or associated with a retailer. The store location database 320 may be queried using a specific location, e.g., GPS coordinates, or a general location, e.g., postal zip code or city/state, and can return one or more stores that are proximate to the specific or general location”; column 13, lines 14-30 – “the route determination module 316 determines a store location… the mobile computing device 10 provides the store location… the mobile computing device 10 provides its current location or a city/state selection”,  “the route determination module 316 can request a store location from the store locator module 310 or can obtain the store location from the store location database 320… the route determination module 316 can obtain a map corresponding to the store location [and] …can obtain the map from the store location database 320”). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included to have included selecting a retail store that is within a threshold distance and closest to the user’s mobile device or, in the alternative, selecting a previously set preferred retail store, because this would allow the user to pull up the retail store map of the store that is closest to the user within a reasonable distance (which would likely be the most ideal to the user), but if there is not one around the user can still pull up the retail store map of their preferential choice, which would provide some additional convenience of use to the user.  It should also be noted that prior art Goulert does not specifically state that the selection of the preferred retail store from the previously set retail stores is performed explicitly “when no retail stores…. Are within the threshold distance of the current location of the mobile device.”  However, Goulert does indicate that it can select 
Additional Note:  As cited above, prior art Wagner discloses requesting a map…. From a server over a network, wherein the map includes markers at locations of products.  The map is what includes the markers, and the mobile device obtains this information from the server after it makes a request.  The cited portions of prior art Morgan discloses that “[w]hen items of product from a mapped product display unit are sold at retail, the point-of-sale system identifies the product… and a record of the date, time and location of the sale is subsequently communicated to the computer system,” that “[t]he computer system 70 includes product map update code that identifies the product data map associated with the unique item identification data and updates the product data map to reflect the sale,” and “[i]n this manner, an accurate and up-to-date product map for each product display unit can be maintained.” (See Morgan, paragraph 0032, including the quoted language).  Essentially, Morgan is stating that the point of sale obtains this data, and communicates this updated data to the server computer system.   Then when the mobile device from Wagner, in response to receiving a selection of the map control, requests a map, from a server over a network, of a retail store which includes markers at locations of products…, the mobile device is receiving and using the data it is receiving from the server to provide/display the map on the mobile device, which includes displaying identified markers based on the data received from the server.  This means that the mobile device will display the identified markers on the map “after and in response to the requesting of the map,” and it does it based on whatever is the most current, or up-do-date, data that the server system happens to have.  In the meantime, the server system, as Morgan describes, is in communication with the point of sale device, and is receiving updated information on that data, based on things like product sales and such.  Thus, the server may be getting 
In reference to claim 35, Wagner, Morgan, and Goulert teach the computer-implemented method of claim 34.  Wagner teaches wherein the markers further comprise markers for a plurality of offers (paragraphs 0027-0031; 0034; 0035; 0037-0041; and Fig. 2).
In reference to claim 36, Wagner, Morgan, and Goulert teach the computer-implemented method of claim 34.  Wagner teaches wherein the second user interface comprises a selectable control for selecting a different retail store such that in response to a selection of a different retail store, the processor requests a map of the different retail store from the server over the network, wherein the map of the different retail store shows locations of products associated with the offers currently selected by the user, the markers comprising a plurality of markers for the one offer where each of the plurality of markers is for a different product (paragraphs 0022-0024; 0031; 0034-0036; 0039; and Fig. 2).
In reference to claim 38, Wagner, Morgan, and Goulert teach the computer-implemented method of claim 34.  Wagner teaches wherein selecting the retail store comprises selecting the retail store that the mobile device is currently positioned within (paragraphs 0007; 0022-0024; 0035; 0036; 0040).
In reference to claim 39, Wagner, Morgan, and Goulert teach the computer-implemented method of claim 34.  Wagner teaches wherein requesting a map from a server over a network further comprises requesting a list of products associated with each offer currently selected by the user from a 
In reference to claim 40, Wagner, Morgan, and Goulert teach the computer-implemented method of claim 34.  Wagner teaches wherein the second user interface further comprises a count of the number of markers displayed on the map (paragraphs 0006; 0039; Fig. 2; Wagner discloses a few ways in which the items are numbered, one of them is to number the items in the order in which they are to be placed in the cart, which essentially makes this a count.).


Claim 11, 31, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Morgan and further in view of Goulert and Stoler Pre-Grant Publication 2004/0104930 (hereinafter Stoler).
In reference to claim 11, Wagner, Morgan, and Goulert teach the mobile device of claim 8. Wagner does not specifically teach wherein each marker is selectable such that when a marker is selected, details of an offer associated with the selected marker are displayed.  Stoler teaches wherein each marker is selectable such that when a marker is selected, details of an offer associated with the selected marker are displayed (paragraphs 0032 and 0035).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included the ability to select the item markers on the map and bring up information such as details on an offer associated with the selected marker because this would provide a convenient way for users to obtain more information about an item, while also providing the merchant a way to solicit offers and advertisements.
In reference to claim 31, Wagner, Morgan, and Goulert teach the method of claim 28. Wagner does not specifically teach wherein each marker is selectable such that when a marker is selected, details of an offer associated with the selected marker are displayed.  Stoler teaches wherein each 
In reference to claim 37, Wagner, Morgan, and Goulert teach the computer-implemented method of claim 34.  Wagner does not specifically teach wherein each marker is selectable such that when a marker is selected, details of an offer associated with the selected marker are displayed.  Stoler teaches wherein each marker is selectable such that when a marker is selected, details of an offer associated with the selected marker are displayed (paragraphs 0032 and 0035).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included the ability to select the item markers on the map and bring up information such as details on an offer associated with the selected marker because this would provide a convenient way for users to obtain more information about an item, while also providing the merchant a way to solicit offers and advertisements.



Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. 
With respect to Applicant’s arguments pertaining to the §103 rejections:
Based on the recently amended claim language, the previous rejections of the claims under §103 as being obvious in view of prior arts Wagner and Morgan have been withdrawn.
However, the claims are now rejected under §103 as being obvious in view of prior arts Wagner, Morgan, and newly cited Goulert.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kulig et al.  		2015/0262120
Wade et al. 		2013/0246934

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682